DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
The Examiner acknowledges the amendment to claims 8 and 15. Claim 16 is cancelled. Claims 1 – 15 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments filed 04/11/2022 with respect to the drawing objections, USC 101 rejection of claim 15, USC 112(a) rejections of claim 8, and USC 112(b) rejection of claim 15 have been fully considered and are persuasive.  The drawing objections, USC 101 rejection of claim 15, USC 112(a) rejections of claim 8, and USC 112(b) rejection of claim 15 have been withdrawn.
Applicant's arguments filed 04/11/2022 with respect to the USC 103 rejections of claims 1-7 and 9-15 have been fully considered but they are not persuasive.
In response to applicant's argument on pg 9, para 2 that US 20060058851 A1 to Cigaina (cited in previous Office Action) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cigaina is related to monitoring an HRV in order to monitor and adjust a treatment to correct a motility functional disorder in a patient’s GI tract related to a balance of the autonomic nervous system [0019]. The Examiner asserts this is related to the applicant’s field of endeavor of diagnosing motility disorders that are caused by the autonomic nervous system [claim 1, last paragraph].
In response to applicant's argument on pg 9, para 2 that Schoenfeld, et al. (NPL, cited in previous Office Action, hereinafter Schoenfeld) does not describe or suggest the use of a diagnostic system in the differential diagnosis of motility disorder, the Examiner would like to point out that claim 1 claims that the diagnostic system comprises a “means for data transmission” from the measuring probes to the recording device “for use” in the differential diagnosis of motility disorders. In a similar manner, Schoenfeld discloses at [pg 4, para 3] discloses a diagnostic system is configurable to record data [from measuring probes] relevant for the diagnosis of a motility disorder.
Applicant’s arguments, see pg 10, filed 04/11/2022, with respect to the rejection(s) of claim(s) 8 under USC 103 in view of Zuckerman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schoenfeld, which teaches the calibration and measurement temperature can be set on the recording device (pg 5, para 3).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 has been amended to positively recite New Matter of “the measurement data collected by means of measuring probes is combined to induce differential diagnosis.” Although Applicant’s originally filed specification at pg 4, ln 7- 11 discloses carrying out parallel examinations while collecting data for diagnosis of a motility disorder, there is no indication that the measurement data collected by the measuring probes are combined at any point to induce differential diagnosis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfeld, et al. (NPL, cited in previous Office Action, hereinafter Schoenfeld) in view of US 20060058851 A1 to Cigaina.
Regarding claim 1, Schoenfeld teaches a diagnostic system which collects pressure (page 6, paragraph 1) and impedance (page 5, paragraph 5) data from the esophagus.
The system comprises a measuring probe system suitable for recording the electrocardiogram (claim 1, “a measuring probe system suitable for deriving the electrocardiogram”; see also page 4, paragraph 4, “reference may be made to the conventional technique for recording long-term ECGs”),
a catheter for insertion into the patient’s esophagus (abstract) with several measuring probes for measuring impedance (page 5, paragraph 5, “further measuring probes for determining the impedance”; see also page 3, paragraph 6, “at least one probe for pH and/or impedance”),
a recording device with a voltage source (page 3, paragraph 6), a plurality of channels for registration and recording of the measurement data collected by means of the measuring probes and at least one memory system for time-dependent storage of measurement data (page 3, paragraph 6- pg 7, paragraph 1), and
means for data transmission from the measuring probes to the recording device (page 3, paragraph 6- pg 4, paragraph 1) for use in the differential diagnosis of motility disorders (page 4, paragraph 3) that are caused by the autonomic nervous system ([pg 2, paragraph 5 – pg 3, para 1], monitoring of a patient’s heart using ECG (which monitors the electric impulses from the autonomic nervous system) can be used to help diagnose reflux esophagitis) as well as motility disorders attributable to organic factors (including esophageal reflux, which is attributable to inadequate occlusion of the distal end of the esophagus) (page 2, paragraphs 3-5; page 5, paragraph 6; page 7, paragraph 4).
However, Schoenfeld does not teach the patient’s heart rate variability is recorded over a long-term registration period measured by recording the change in time occurring between two heartbeats.
Cigiana teaches a patient’s heart rate variability is recorded over a long-term registration period measured by recording the change in time occurring between two heartbeats [0003, 0022, 0040].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schoenfeld to have the patient’s heart rate variability is recorded over a long-term registration period measured by recording the change in time occurring between two heartbeats, because doing so would have the predictable result of providing a dynamic window into autonomic function, as recognized by Cigiana [0003].

Regarding claim 2, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches a system of electrodes for ECG recording chest (breast) lead deviation (page 4, paragraph 4).

Regarding claim 3, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches the catheter being a nasal catheter (page 4, paragraph 5).

Regarding claim 4, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches the system contains at least one pH-sensitive electrode (page 4, paragraph 5).

Regarding claim 5, Schoenfeld in view of Cigiana teach all the limitations of claim 4, and Schoenfeld further teaches the electrodes are glass, ISFET, or antimony electrodes (page 5, paragraph 2).

Regarding claim 6, Schoenfeld in view of Cigiana teach all the limitations of claim 4, and Schoenfeld further teaches that one of the pH-sensitive electrodes is located about 5 cm away from the distal end of the catheter (page 4, paragraph 5).

Regarding claim 7, Schoenfeld in view of Cigiana teach all the limitations of claim 4, and Schoenfeld further teaches, that the recording device is calibrated with respect to the pH measurements (page 5, paragraph 3).

Regarding claim 8, Schoenfeld in view of Cigiana teach all the limitations of claim 4, and Schoenfeld further teaches calibration and measuring temperature are configurable as selectable settings on the recording device (pg 5, para 3).

Regarding claim 9, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches that the measuring probes for impedance measurement are ring electrodes (page 5, paragraph 7).

Regarding claim 10, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches the recording device is provided with a separate memory card for recording the electrocardiogram and a separate memory card for collecting of the measurement data from the esophagus (page 6, paragraph 6 to page 7, paragraph 1).

Regarding claim 11, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches that the system is programmable with respect to the duration and the time sequence of the measurement data (page 7, paragraph 2).

Regarding claim 12, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches the recording device is adjustable to the respective type of measuring probe (page 7, paragraph 3).

Regarding claim 13, Schoenfeld in view of Cigiana teach all the limitations of claim 11, and Schoenfeld further teaches that the system is preprogrammed for customary measuring probe systems (page 6, paragraph 6, “conventional recording devices can be used to record the measured data, as they are often described in the literature”; see also page 7, paragraph 3, “The characteristics of conventional measuring probes are stored in the recording device and can be retrieved at any time”).

Regarding claim 14, Schoenfeld in view of Cigiana teach all the limitations of claim 1, and Schoenfeld further teaches that wireless data transmission takes place between measuring probes and the recording apparatus (page 5, paragraph 6 to page 4, paragraph 1).

Regarding claim 15, Schoenfeld in view of Cigiana teach the limitations of claim 1, and Schoenfeld further teaches the measurement data collected by means of the measuring probes is combined to induce differential diagnosis of motility disorders that are caused by the autonomic nervous systems as well as motility disorders attributable to organic factors ([pg 7, para 4], system uses the several different probes on the esophageal catheter to induce a determination about several different variables related to the diagnosis of motility disorders, such as the penetration of esophagus masses, the direction of movement and behavior of esophageal musculature, and direction of transport and height to which reflux increases).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791